Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
3.	The drawings filed on 6/11/19 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


         Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 includes a memory including computer program code, however, the specification does not clearly define what the memory is, therefore, the broadest reasonable interpretation of the claim is that the memory could include transitory signals, which are non-statutory subject matter. The Examiner further notes that Paragraphs [0099] of the current filed specification discusses a different type of volatile and non-volatile memory, however, this paragraph also fails to define the memory as a statutory medium as it provides only 
	Claims 2-9 are also rejected under 35 U.S.C 101 rejection due to their direct/indirect dependency over the claim 1.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dykstra (US PG Pub: 2009/0118866).
5.	Regarding claim 1, Dykstra discloses:
	An apparatus operable to control a characteristic of a cement slurry at a cementing unit (e.g., he first control system 100 disclosed herein may, for example, be used to control a physical plant 10 comprising a cement slurry mixing system that provides cement slurry for cementing a tubular casing into a well bore. During such an operation, the operator may want the first control system 100 to provide a cement slurry having a desired density .rho..sub.s, while pumping the cement slurry out of the second tank 16 at a desired volumetric flow rate dv.sub.s/dt, and while maintaining the height of the cement slurry in the second tank 16 at a desired height h.sub.2.) (Para. [0061]), comprising: a processor; and a memory including computer program code (e.g., The controller 102 used in the various control systems 100, 364, 376, and 378 described above may be implemented on any general-purpose computer with sufficient processing power, memory resources, and network throughput capability to handle the necessary workload placed 
	wherein the processor, the memory, and the computer program code are collectively operable to: regulate a characteristic of the cement slurry employing a closed loop feedback arrangement in the cementing unit (e.g.,  Turning now to FIG. 5C, a block diagram shows processing details of one embodiment of the flow.sub.2 state feedback controller with command feed forward 252. A third summation component 261 determines a second error term e.sub.2(t) by negatively summing the indication of the density .rho..sub.s of the second mixture 15 in the second tank 16 from the .rho..sub.s sensor 116 with the .rho..sub.s input parameter value 108) (Para. [0050]);
	and adjust a gain of the closed loop feedback arrangement in response to sampling an error of the characteristic (e.g., The second error term e.sub.2(t) is then processed by a second PI controller 263 having a gain K.sub.p2 for a second proportional component 260 and an integral gain K.sub.i2 for a second integral component 262 associated with a second integration factor 264. The proportional and integral operations on the second error term e.sub.2(t) are positively summed by a fourth summation component 265. A twenty-sixth summation component 287 sums the output of the fourth summation component 265 with the output of a first multiplier component 266 and the output of a second multiplier component 267. The first multiplier 
6.	Regarding claim 2, Dykstra discloses:
The apparatus of claim 1 wherein the gain is selected from the group consisting of: a proportional gain; an integral gain; and a derivative gain (e.g., The second error term e.sub.2(t) is then processed by a second PI controller 263 having a gain K.sub.p2 for a second proportional component 260 and an integral gain K.sub.i2 for a second integral component 262 associated with a second integration factor 264. The proportional and integral operations on the second error term e.sub.2(t) are positively summed by a fourth summation component 265. A twenty-sixth summation component 287 sums the output of the fourth summation component 265 with the output of a first multiplier component 266 and the output of a second multiplier component 267. The first multiplier component 266 output equals the .rho..sub.s input parameter value 108 multiplied by (dh.sub.2/dt)A.sub.2, where A.sub.2 is the cross-sectional area of the second tank 16 and dh.sub.2/dt is the height rate of change of the second mixture 15 in the second tank 16) (Para. [0050]).
7.	Regarding claim 3, Dykstra discloses:
	The apparatus of claim 1 wherein the processor, the memory, and the computer program code are collectively operable to further adjust the gain of the closed loop feedback arrangement in a same direction if the error of the characteristic improves (e.g., Because the structures of the height observer 270 and the density observer 290 are related, one skilled in the art need only determine the gains appropriate to the height observer 270, determine the gains appropriate to the density observer 290, and configure the two observer structures 270, 290 accordingly. One skilled in the art will recognize that the results of the analysis of the density observer 290 above may be applied to digital signals as well as analog signals. For example, analog parameters such as the indication of density .rho..sub.s of the second mixture 15 in the second tank 16 from the .rho..sub.s sensor 116 may be converted by an analog-to-digital converter (A/D converter) to a digital signal. Similarly, analog outputs may be produced by a digital-to-analog converter (D/A converter), optionally combined with an amplifier to provide sufficient power to drive an electromechanical device, converting a digital control signal to an analog control signal suitable for controlling the first actuator 18 and the second actuator 20) (Para. [0083]).
8.	Regarding claim 4, Dykstra discloses:
	The apparatus of claim 1 wherein the processor, the memory, and the computer program code are collectively operable to further adjust the gain of the closed loop feedback arrangement in an opposite direction if the error of the characteristic degrades (e.g., Because the structures of the height observer 270 and the density observer 290 are related, one skilled in the art need only determine the gains appropriate to the height observer 270, determine the gains appropriate to the density observer 290, and configure the two observer structures 270, 290 accordingly. One skilled in the art will recognize that the results of the analysis of the density observer 290 above may be applied to digital signals as well as analog signals. For example, analog parameters such as the indication of density .rho..sub.s of the second mixture 15 in the second tank 16 from the .rho..sub.s sensor 116 may be converted by an analog-to-digital converter (A/D converter) to a digital signal. Similarly, analog outputs may be produced by a digital-to-analog converter (D/A converter), optionally combined with an amplifier to provide sufficient power to drive an 
9.	Regarding claim 5, Dykstra discloses:
	The apparatus of claim 1 wherein the processor, the memory, and the computer program code are collectively operable to adjust the gain of the closed loop feedback arrangement proportionally to the error of the characteristic (e.g., The .rho..sub.12 sensor 114 provides an indication of the density .rho..sub.12 of the first mixture 13 in the first tank 12 to the first density observer 290-a, which is negatively summed by a fourteenth summation component 299-a with a first estimated density negative feedback term 295-a of the first mixture 13 in the first tank 12 to obtain an error term e.sub.4-a(t). As described above, in an embodiment where the .rho..sub.12 sensor 114 is located in a recirculation line, the estimated density negative feedback term 295-a may be delayed several seconds before it is input to the fourteenth summation component 299-a. The e.sub.4-a(t) error term is fed into a first density PI controller component 292-a. The output of the first density PI controller component 292-a is positively summed with a first density feed forward input 293-a from a seventeenth summation component 305 by a fifteenth summation component 302-a) (Para. [0084]).
10.	Regarding claim 6, Dykstra discloses:
	The apparatus of claim 1 wherein the gain of the closed loop feedback arrangement comprises at least one of a solids fraction gain and a density gain of the cement slurry (e.g., Because the structures of the height observer 270 and the density observer 290 are related, one skilled in the art need only determine the gains appropriate to the height observer 270, determine the gains appropriate to the density observer 290, and configure the two observer structures 270, 290 accordingly. One skilled in the art will recognize that the results of the analysis of the 
11.	Regarding claim 10-15, Claim 10-15 recites a method that implement the apparatus of claim 1-6, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1-6 is also applies to claim 10-15. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	Claims 7-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra in view of Stephens (US PG Pub: 2018/0094519).
13.	Regarding claim 7, Dykstra teaches the apparatus of claim 1 wherein the processor, the memory, and the computer program code are collectively operable to adjust the gain of the closed loop feedback arrangement by employing a statistical algorithm however does not specifically teach that incorporates historical data of an operation of the cementing unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Dykstra and Stephens before him/her, to modify the teachings of Dykstra to include the historical data teachings of Stephens with the motivation to  generate sensor feedback that indicates whether the determined value of the well integrity parameter or the characteristic of the sensor signal violates (e.g., is greater than or less than) the respective threshold or is between upper and lower thresholds (Stephens: Para. [0035]).
14.	Regarding claim 8, the combination of Dykstra and Stephens teaches the apparatus of claim 7, wherein Stephens further teaches the historical data comprise cementing parameters that describe a state of the cementing unit (e.g., In some embodiments, the sensing elements 50 may include one or more electronic sensor modules 52 (e.g., electronic sensor units, microsensors, etc.) configured to measure one or more well integrity parameters. For example, as discussed below, each electronic sensor module (ESM) 52 may include one or more sensors, such as temperature sensors, pressure sensors (e.g., piezoelectric sensors, capacitive sensors, strain gauges, load cells, potentiometers, etc.), acoustic sensors, optical sensors, flow sensors (e.g., flow meters), motion sensors (e.g., vibration sensors, seismic sensors, accelerometers, gyroscopes, etc.), position sensors (e.g., inclinometers), fluid detectors (e.g., gas detectors, hydrocarbon detectors, etc.), and so forth. The ESMs 52 may generate signals (e.g., sensor signals, sensor feedback, etc.) indicative of measured well integrity parameters) (Para. [0026]).
Regarding claim 9, the combination of Dykstra and Stephens teaches the apparatus of claim 7, wherein Stephens further teaches the historical data comprise features of the cementing unit, and wherein the features comprise at least one of a mix fluid flow rate, a mix additive, a mix age, and a mix temperature (e.g., In some embodiments, the sensing elements 50 may include one or more electronic sensor modules 52 (e.g., electronic sensor units, microsensors, etc.) configured to measure one or more well integrity parameters. For example, as discussed below, each electronic sensor module (ESM) 52 may include one or more sensors, such as temperature sensors, pressure sensors (e.g., piezoelectric sensors, capacitive sensors, strain gauges, load cells, potentiometers, etc.), acoustic sensors, optical sensors, flow sensors (e.g., flow meters), motion sensors (e.g., vibration sensors, seismic sensors, accelerometers, gyroscopes, etc.), position sensors (e.g., inclinometers), fluid detectors (e.g., gas detectors, hydrocarbon detectors, etc.), and so forth. The ESMs 52 may generate signals (e.g., sensor signals, sensor feedback, etc.) indicative of measured well integrity parameters) (Para. [0026], also refer to Para. [0027]).
16.	Regarding claim 16-17, as to claim 16-17, applicant is directed to the citation for claim 7-8, respectively above.
17.	Regarding claim 18, as to claim 18, applicant is directed to the citation for claim 9, above.
18.	Regarding claim 19, as to claim 19, applicant is directed to the citation for claim 9, above.
19.	Regarding claim 20, the combination of Dykstra and Stephens teaches the apparatus of claim 7, wherein Stephens further teaches the historical data is employed to predict future feedback gains based on a trend in the historical data (e.g., In some embodiments, the processor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116